DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 19, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “a MWW framework type zeolite” in lines 2-3. The term "type" renders the claim 1 indefinite because it is unclear what “type” was intended to convey.  See MPEP § 2173.05(b) II.
Claim 19 recites “preferably from 5 to 10 hour-1” in line 3, and claim 20 recites “preferably at least 4650 kPa” in line 2, and claim 25 recites “preferably from 5 to 10 hour-1”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 19 recites the broad recitation “a range from 0.5 to 50 hour-1” in line 2, and the claim also recites “preferably from 5 to 10 hour-1” in line 3 which is the narrower statement of the range/limitation. Claim 20 recites the broad recitation “at least 4200 kPa” in line 2, and the claim also recites “preferably at least 4650 kPa” which is the narrower statement of the range/limitation.  Claim 25 recites the broad recitation “a range from 0.5 to 50 hour-1” in line 2, and the claim also recites “preferably from 5 to 10 hour-1” in line 3 which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2019/0255507 A1, hereinafter “Zhu”), in view of Ren et al. (CN103028430A, all the citations are from the attached English translation document, hereinafter “Ren”). 
In regard to claim 1, Zhu discloses processes and apparatuses for toluene and benzene methylation in an aromatics complex for producing paraxylene (Abstract), wherein the process comprises (paragraphs [0015]; [0021]):
(i) Providing a passivated reactor having a refractory material with Fe2O3 coated (i.e., passivated) inside the reactor (paragraph [0018]).
(ii) Feeding a feed comprising toluene (i.e., aromatic hydrocarbon) and methanol into the passivated reactor.
(iii) Conducting a methylation of toluene under a reaction condition, thereby producing a conversion mixture effluent comprising para-xylene. 
Zhu does not explicitly disclose a conversion catalyst system comprising a molecular sieve catalyst is provided to the passivated reactor.
Ren discloses an alkylation process of for toluene and methanol to produce a product comprising para-xylene (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  Ren discloses an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve catalyst (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).
It is noted that both the Zhu and Ren references direct an alkylation process of for toluene and methanol to produce a product comprising para-xylene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhu to provide the step of providing a conversion catalyst system comprising a molecular sieve catalyst to the passivated reactor as taught by Ren, because an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst is a known, effective method for conducing the alkylation reaction to produce paraxylene as taught by Ren (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).

In regard to claim 2, Zhu discloses providing an unpassivated reactor; passivating the internal surface of the unpassivated reactor to obtain a passivated reactor by carrying out forming a layer of a refractory material Fe2O3 on the internal surface of the unpassivated reactor (paragraph [0018]).

In regard to claims 10 and 11, Zhu, in view of Ren, is silent regarding whether the conversion catalyst system has a deactivation rate of no greater than 0.005% (or less than 0.003%) gram of the molecular sieve catalyst per gram of the feed.  However, Zhu, in view of Ren, discloses the same feed (i.e., methanol and toluene) and the same catalyst as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process and the catalyst system to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the conversion catalyst system has a deactivation rate of no greater than 0.005% (or less than 0.003%) gram of the molecular sieve catalyst per gram of the feed.  See MPEP 2112.02.

In regard to claim 12, Ren discloses the conversion catalyst system comprises alkaline earth metal (page 4, Embodiment 1) which meets the recited hydrogenation metal. 

In regard to claim 13, Zhu discloses processes and apparatuses for toluene and benzene methylation in an aromatics complex for producing paraxylene (Abstract; paragraphs [0015]; [0021]) which directs a methylation reactor. 

In regard to claim 14, as set forth above, Zhu, in view of Ren, directs the passivated reactor is a methylation reactor, the conversion catalyst system is a methylation catalyst system comprising a MWW type molecular sieve zeolite catalyst, the feed further comprises a methylating agent, the aromatic hydrocarbons comprises toluene and/or benzene, and the conversion product mixture effluent comprises xylenes (Zhu: paragraphs [0015]; [0021]) and Ren: page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”). 

In regard to claim 15, Zhu, in view of Ren, discloses the methylation catalyst system is disposed in a fixed bed (Zhu: paragraph [0016]), the methylating agent comprises methanol and/or dimethyl ether (Zhu: paragraphs [0015]; [0021]), and the conversion product mixture effluent comprises xylenes. Moreover, since Zhu, in view of Ren, discloses the same feed (i.e., methanol and toluene) and the same catalyst as that recited in claim 13 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process and the catalyst system to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the conversion product mixture effluent further comprises toluene and at least one of methanol and dimethyl ether.  See MPEP 2112.02.

In regard to claim 16, Ren discloses an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve catalyst and a reaction temperature of 425 [Symbol font/0xB0]C (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  The reaction temperature is within the recited reaction temperature range.

In regard to claim 17, Ren discloses the conversion catalyst system comprises alkaline earth metal (i.e., a Group 2 metal) (page 4, Embodiment 1) which meets the recited auxiliary catalyst. 

In regard to claim 18, Ren discloses the toluene to methanol molar ratio of 5:1 (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which makes the R(a/m) value of 5. This renders the recited R(a/m) range prima facie obvious. See MPEP 2144.05.

In regard to claims 19 and 20, Ren discloses a liquid hourly space velocity of 1.0 hour-1 and a reaction pressure of 0.4 MPa (4000kPa) (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which is within the recited space velocity range and reaction pressure.

In regard to claim 21, Zhu discloses processes and apparatuses for toluene and benzene methylation in an aromatics complex for producing paraxylene (Abstract), wherein the process comprises (paragraphs [0015]; [0021]):
(i) Providing a passivated reactor having a refractory material with Fe2O3 coated (i.e., passivated) inside the reactor (paragraph [0018]).
(ii) Feeding a feed comprising toluene (i.e., aromatic hydrocarbon) and methanol into the passivated reactor.
(iii) Conducting a methylation of toluene under a reaction condition comprising a temperature range of from about 500 [Symbol font/0xB0]C to about 700 [Symbol font/0xB0]C, thereby producing a conversion mixture effluent comprising para-xylene.  The since the upper bound of the recited temperature range is touching or encompassed by the lower bound of the temperature range of from about 500 [Symbol font/0xB0]C to about 700 [Symbol font/0xB0]C taught by Zhu, the recited temperature range is obvious over teachings from Zhu. See MPEP 2144.05.
Zhu does not explicitly disclose a conversion catalyst system comprising a molecular sieve zeolite catalyst is provided to the passivated reactor.
Ren discloses an alkylation process of for toluene and methanol to produce a product comprising para-xylene (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  Ren discloses an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).
It is noted that both the Zhu and Ren references direct an alkylation process of for toluene and methanol to produce a product comprising para-xylene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhu to provide the step of providing a conversion catalyst system comprising a molecular sieve catalyst to the passivated reactor as taught by Ren, because an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst is a known, effective method for conducing the alkylation reaction to produce paraxylene as taught by Ren (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).
Moreover, since Zhu, in view of Ren, discloses the same feed (i.e., methanol and toluene) and the same catalyst as that recited in claim 21 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process and the catalyst system to inherently function the same as the process recited in claim 21. Specifically, it is asserted that the conversion product mixture effluent further comprises methanol and dimethyl ether.  See MPEP 2112.02.

In regard to claim 22, Zhu discloses providing an unpassivated reactor; passivating the internal surface of the unpassivated reactor to obtain a passivated reactor by carrying out forming a layer of a refractory material Fe2O3 on the internal surface of the unpassivated reactor (paragraph [0018]).

In regard to claim 24, Ren discloses the conversion catalyst system comprises alkaline earth metal (i.e., a Group 2 metal) (page 4, Embodiment 1) which meets the recited auxiliary catalyst. 

In regard to claim 25, Ren discloses a liquid hourly space velocity of 1.0 hour-1 (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which is within the recited space velocity range. Ren discloses the toluene to methanol molar ratio of 5:1 (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which makes the R(a/m) value of 5. This renders the recited R(a/m) range prima facie obvious. See MPEP 2144.05.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Ren, as applied to claim 21 above, and further in view of Lattner et al. (US 8,399,727 B2, hereinafter “Lattner”). 
In regard to claim 23, Ren discloses alkylation product is collected with ice water condensation, with gas-chromatography its composition is analyzed (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”). This directs a separation of product into individual components including methanol, dimethyl ether, and xylene as recited. 
Zhu, in view of Ren, does not explicitly disclose recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor.
Lattner discloses an alkylation process of for toluene and methanol to produce a product comprising para-xylene (Abstract). In an embodiment, Lattner discloses the process scheme of recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor (Fig. 2; col. 10, lines 51-61). 
It is noted that both the Zhu and Lattner references direct an alkylation process of for toluene and methanol to produce a product comprising para-xylene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhu, in view of Ren, to provide the step of recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor as taught by Lattner, because the process scheme of recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor is a known, effective method for conducing the alkylation reaction to produce paraxylene as taught by Lattner (Fig. 2; col. 10, lines 51-61).

Claim Objections
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 3-9 AND claim 2 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-9.  The concept of a process for converting aromatic hydrocarbons, the process comprising:
(I) providing a passivated reactor;
(II) providing a conversion catalyst system in the passivated reactor, the conversion
catalyst system comprising a molecular sieve catalyst;
(III) feeding a feed comprising aromatic hydrocarbons into the passivated reactor; and
(IV) contacting the feed with the conversion catalyst system under conversion
conditions to produce a conversion product mixture effluent,
wherein step (I) comprises:
(Ia) providing an unpassivated reactor;
(lb) passivating the internal surface of the unpassivated reactor to obtain a passivated reactor by carrying out one or more of the following to obtain the passivated reactor;
(Ib.1) forming a layer of a glass material on the internal surface of the unpassivated reactor;
(Ib.2) forming a layer of a refractory material on the internal surface of the unpassivated reactor;
(Ib.3) washing the internal surface of the unpassivated reactor with a passivating liquid;
(Ib.4) electro-polishing the internal surface of the unpassivated reactor; and
(Ib.5) sulfiding the internal surface of the unpassivated reactor, 
wherein (Ib.1) is carried out, and the glass material is selected from borosilicate glass, aluminosilicate glass, or a combination thereof and step (Ib.1) comprises coating the interior of the conversion reactor with particles of the glass material and heating the conversion reactor to a temperature [Symbol font/0xB3]600 °C, is considered novel. 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for converting aromatic hydrocarbons, the process is conducted in a passivated reactor, wherein the passivated reactor is prepared by passivating the internal surface of the unpassivated reactor to obtain a passivated reactor by carrying out the step of (Ib.1) forming a layer of a glass material on the internal surface of the unpassivated reactor, wherein the step (Ib.1) is carried out, and the glass material is selected from borosilicate glass, aluminosilicate glass, or a combination thereof, and step (Ib.1) comprises coating the interior of the conversion reactor with particles of the glass material and heating the conversion reactor to a temperature [Symbol font/0xB3]600 °C, as recited in claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772